Citation Nr: 0714256	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  98-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative disc disease of L4-L5 and 
L5-S1 for the time period from November 8, 1994 to March 1, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1962 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a March 2005 decision, the Board denied the claim 
in question.  The veteran then appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a November 2006 Joint Motion for Remand, the 
Court vacated and remanded the denial in the March 2005 Board 
rating decision in a November 2006 Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The November 2006 Joint Motion found the Board's reasons and 
bases in the March 2005 decision to be inadequate.  The Court 
noted that the Board stated in its March 2005 decision that 
"the veteran asserted in 1996 that he has persistent pain in 
the back.  Even taking into consideration the veteran's claim 
of persistent pain, there is no objective evidence that pain 
on use of the joints results in limitation of motion to a 
degree which would support a finding that the veteran has 
severe limitation of motion."  The Court concluded that this 
statement was not sufficient to enable the veteran to 
understand the precise reasons for the disposition of the 
claim and to facilitate Court review.  

The Court also noted that a July 1996 neurologic VA 
examination report revealed that the examiner concluded that 
the veteran "appeared to have a left L5 radiculopathy 
secondary to traumatic disease sustained in a motor vehicle 
accident in 1961 with residual motor weakness, sensory 
loss...."  The Court stated that this evidence might be 
relevant to the issue of functional impairment and disability 
of the veteran's service-connected disorder.  Specifically 
the Court noted that the Board did not address this evidence 
with respect to 38 C.F.R. §§ 4.40 and 4.45.  

In summary, the Court stated that it was vacating and 
remanding the March 2005 Board decision in order to enable 
the Board to provide an adequate statement of reasons or 
bases regarding 38 C.F.R. §§ 4.40 and 4.45 with consideration 
of the findings of the July 1996 VA examination and to 
adequately explain its findings and conclusions.

In light of the foregoing, the Board finds that the veteran's 
claims file should be sent to a VA physician to address the 
medical questions raised.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the examiner who 
conducted the July 1996 VA neurologic 
examination to review the medical 
evidence concerning the service-connected 
back disorder for the time period from 
November 8, 1994 to March 1, 1998 (to 
specifically include the July 1996 VA 
neurologic examination report).  

If the examiner who conducted the July 
1996 VA examination is not available, the 
RO should arrange for another VA 
physician to review the claims file.  

The VA physician should review the 
medical evidence for the period of 
November 8, 1994 to March 1, 1998 and 
determine if the veteran's service-
connected back disability exhibited:

a)  weakened movement during flareups 
or when used repetitively over a 
period of time beyond the limitations 
to range of motion as reflected in 
the relevant medical evidence?  If 
so, the physician should be asked to 
specify in terms of degrees any 
additional limitation to range of 
motion attributable to weakened 
movement during flareups or when used 
repetitively over a period of time.

b)  excess fatigability during 
flareups or when used repetitively 
over a period of time beyond the 
limitations to range of motion as 
reflected in the relevant medical 
evidence?  If so, the physician 
should be asked to specify in terms 
of degrees any additional limitation 
to range of motion attributable to 
excess fatigability during flareups 
or when used repetitively over a 
period of time.

c)  incoordination during flareups or 
when used repetitively over a period 
of time beyond the limitations to 
range of motion as reflected in the 
relevant medical evidence?  If so, 
the physician should be asked to 
specify in terms of degrees any 
additional limitation to range of 
motion attributable to incoordination 
during flareups or when used 
repetitively over a period of time.

d)  functional loss during flareups 
or when used repetitively over a 
period of time beyond the limitations 
to range of motion as reflected in 
the relevant medical evidence?  If 
so, the physician should be asked to 
specify in terms of degrees any 
additional limitation to range of 
motion attributable to functional 
loss during flareups or when used 
repetitively over a period of time.

e)  pain which limited functional 
ability during flareups or when used 
repeatedly over a period of time 
beyond the limitations to range of 
motion as reflected in the relevant 
medical evidence?  If so, the 
physician should be asked to specify 
in terms of degrees any additional 
limitation to range of motion 
attributable to pain which limited 
functional ability during flareups or 
when used repetitively over a period 
of time.

The physician should provide a detailed 
rationale for all opinions provided.  If 
the physician cannot answer the questions 
without resorting to mere speculation, he 
or she should so state.  

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the April 2004 
supplemental statement of the case, and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



